Unlawfully selling intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for two years. *Page 545 
The indictment charged the sale of intoxicating liquor to Willard Parker, who testified that he purchased whisky from the appellant and drank it. His testimony was supported by that of Armstead Williams. The appellant testified and denied the sale. Several other witnesses introduced by the appellant testified to circumstances tending to controvert the testimony of Parker. In some particulars the testimony of the witnesses mentioned tends to corroborate the witness Parker. They did support his testimony to the extent of showing that he was at the appellant's place and that he was intoxicated. However, it is not deemed desirable nor necessary to quote or analyze the testimony further than to say that, in our opinion, it presents a typical case for the jury to solve, and the solution by the jury upon conflict of evidence is necessarily binding upon this court.
There are no complaints of the ruling of the court nor of the manner in which the case was submitted to the jury.
The judgment is affirmed.
Affirmed.